Case 1:18-cv-02567-BAH Document 1-1 Filed 11/07/18 Page 1 of 4




                   Exhibit A
         Case 1:18-cv-02567-BAH Document 1-1 Filed 11/07/18 Page 2 of 4




This is a request for records under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 and
the Privacy Act, 5 U.S.C. § 552a. This request should be considered under both statutes to
maximize the release of records.

REQUESTER INFORMATION
Name: Jason Leopold
Affiliation: Senior Investigative Reporter/BuzzFeed News
Address:

Email:
Phone:


RECORDS SOUGHT

I request disclosure from the FBI the following INVESTIGATIVE records:

   1. A copy of the final report sent to the White House and the Senate Judiciary Committee
      on either October 3 or October 4, 2018 on Supreme Court nominee Brett Kavanaugh. To
      be clear, this report is based on an investigation that the FBI conducted at the behest of
      the White House and the Senate Judiciary Committee, as well as individual members of
      the Congress, to probe allegations leveled against Mr. Kavanaugh by Christine Blasey
      Ford and Deborah Ramirez.
   2. All interview notes; investigative notes; FD-302s relating or referring to the FBI
      investigation into allegations leveled against Mr. Kavanaugh.

Reasonably Foreseeable Harm. The FOIA Improvement Act of 2016 amended the FOIA as
follows (5 USC 552(a)(8)):

(A) An agency shall—
(i) withhold information under this section only if—
(I) the agency reasonably foresees that disclosure would harm an interest protected by an
exemption described in subsection (b); or
(II) disclosure is prohibited by law; and
(ii) (I) consider whether partial disclosure of information is possible whenever the agency
determines that a full disclosure of a requested record is not possible; and
(II) take reasonable steps necessary to segregate and release nonexempt information. . . .

FBI should not fail to meet the requirements of Section 552(a)(8) when processing my request
and release responsive records to me in full or at least in part.

EXPEDITED PROCESSING
         Case 1:18-cv-02567-BAH Document 1-1 Filed 11/07/18 Page 3 of 4




These records are needed on an urgent basis so that I may inform the public about actual
government activity. Brett Kavanaugh's nomination to the Supreme Court has become the
subject of widespread debate and intense public controversy, largely as a result of claims that
he sexually assaulted women in his youth. Since Friday, September 28, 2018, there has been
different opinions about what the FBI has been permitted to do as it conducts a background
check and investigates these claims against Mr. Kavanaugh. The public needs to have
confidence about this investigation, especially since President Trump said the deadline for
finishing this investigation is Friday October 5. I intend to use these records to write a news
story for BuzzFeed News and inform the public about how the FBI conducted its work.


INSTRUCTIONS REGARDING SEARCH

1. Request for Public Records:
Please search for any records even if they are already publicly available.
2. Request for Electronic and Paper/Manual Searches:
I request that searches of all electronic and paper/manual indices, filing systems, and locations
for any and all records relating or referring to the subject of my request be conducted. I further
request that the agencies conduct a search of its “soft files” as well as files in its locked
cabinets.
3. Request regarding Photographs and other Visual Materials:
I request that any photographs or other visual materials responsive to my request be released
to me in their original or comparable forms, quality, and resolution. For example, if a
photograph was taken digitally, or if the agencies maintains a photograph digitally, I request
disclosure of the original digital image file, not a reduced resolution version of that image file
nor a printout and scan of that image file. Likewise, if a photograph was originally taken as a
color photograph, I request disclosure of that photograph as a color image, not a black and
white image. Please contact me for any clarification on this point.
4. Request for Duplicate Pages:
I request disclosure of any and all supposedly “duplicate” pages. Scholars analyze records not
only for the information available on any given page, but also for the relationships between
that information and information on pages surrounding it. As such, though certain pages may
have been previously released to me, the existence of those pages within new context renders
them functionally new pages. As such, the only way to properly analyze released information is
to analyze that information within its proper context. Therefore, I request disclosure of all
“duplicate” pages.
5. Request to Search Emails:
Please search for emails relating to the subject matter of my request.
6. Request for Search of Records Transferred to Other Agencies:
I request that in conducting its search, the agencies disclose releasable records even if they are
available publicly through other sources outside the agencies, such as NARA.

FORMAT
         Case 1:18-cv-02567-BAH Document 1-1 Filed 11/07/18 Page 4 of 4




I request that any releases stemming from this request be provided to me in digital format
(soft-copy) on a compact disk or other like media.

FEE CATEGORY AND REQUEST FOR A FEE WAIVER

I am the senior investigative reporter for BuzzFeed News and formerly senior investigative
reporter and on-air correspondent for VICE News. Additionally, my reporting has been
published in The Guardian, The Wall Street Journal, The Financial Times, Salon, CBS
Marketwatch, The Los Angeles Times, The Nation, Truthout, Al Jazeera English and Al Jazeera
America.

I request a complete waiver of all search and duplication fees. If my request for a waiver is
denied, I request that I be considered a member of the news media for fee purposes.

Under 5 U.S.C. §552(a)(4)(A)(iii), “Documents shall be furnished without any charge ... if
disclosure of the information is in the public interest because it is likely to contribute
significantly to public understanding of the operations or activities of the government and is not
primarily in the commercial interest of the requester.” Disclosure in this case meets the
statutory criteria, as the records sought detail the operations and activities of government. This
request is also not primarily in my commercial request, as I am seeking the records as a
journalist to analyze and freely release to members of the public.

If I am not granted a complete fee waiver, I request to be considered a member of the news
media for fee purposes. I am willing to pay all reasonable duplication expenses incurred in
processing this FOIA request.

I will appeal any denial of my request for a waiver administratively and to the courts if
necessary.
